Exhibit YM BioSciences Inc. Letter to Shareholders Fiscal 2009 Third Quarter, ended March 31st, 2009 Dear Shareholders, Just a few days ago we reported critically important data at the 100th American Association for Cancer Research (AACR) conference in Denver highlighting the mechanistic differences between nimotuzumab and the EGFR-targeting antibody, Erbitux®. These data demonstrate that nimotuzumab is predisposed to bind to cancerous cells with medium to high levels of EGFR on their surface while ignoring normal cells with low EGFR levels. For the competing drugs, binding is indiscriminate since they also bind to low levels of EGFR and, as a result, those products cause severe toxicities as they interact with healthy tissues.
